DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 10/22/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 10/22/2021. In particular, original Claim 1 has been amended to recite that the ink composition is a liquid at ambient temperature. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 6-7, 10-24, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goustiaux et al (US 2010/0028632) in view of Lchmann et al (US 2005/0183628).

The rejection is adequately set forth in Paragraph 16 of the Office Action mailed on 4/27/2021 and is incorporated here by reference.

Regarding the new limitation in claim 1 that the ink composition is liquid at ambient temperature, as discussed in Paragraph 16 of the previous Office Action Goustiaux et al discloses an ink composition that is liquid at ambient temperature.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goustiaux et al (US 2010/0028632) and Lchmann et al (US 2005/0183628) as applied to claims 1-2, 6-7, 10-24, and 26 above, and in view of Carda-Broch et al (see pages of Solvent Properties of the 1-Butyl-3-methylimidazolium Hexafluorophosphate Ionic Liquid attached to previous Office Action).

The rejection is adequately set forth in Paragraph 17 of the Office Action mailed on 4/27/2021 and is incorporated here by reference.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goustiaux et al (US 2010/0028632) and Lchmann et al (US 2005/0183628) as applied to claims 1-2, 6-7, 10-24, and 26 above, and in view of Methyl Ethyl Ketone (see pages attached to previous Office Action).

The rejection is adequately set forth in Paragraph 18 of the Office Action mailed on 4/27/2021 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 rejections as set forth in the previous Office Action are hereby withdrawn.

Applicants argue that even though Goustiaux discloses one or more dyes and/or pigments, in view of the recitation of a dye that is soluble in the solvent, i.e. a soluble dye and no recitation of a pigment in claims 1, 21, and 22, one of ordinary skilled in the art would understand that Goustiaux’s ionic liquids used as dispersing agents for pigments only and not dyes are neither useful nor relevant to the presently claimed invention.  It is recognized that the present claims while reciting a soluble dye and do not recite a pigment, however, it is significant to note that the present claims are open to the inclusion of additional ingredients (c.f. the transitional phrase comprising) and therefore do not exclude the presence of a pigment as disclosed in the ink composition of Goustiaux. Given that the present claims are open to the inclusion of pigments, and given that Goustiaux discloses an ink composition comprising pigments, the Examiner’s position remains that it would have been obvious to one of ordinary skill in the art to modify the ink composition disclosed by Goustiaux to include the ionic liquids disclosed by Lchmann et al with a reasonable expectation of success. 

If Applicants’ intention is to limit the ink composition to only contain a dyes that is soluble in the solvent of the ink composition and to exclude pigments as disclosed by Lchmann [o]ne or more dye(s) and/or pigments”.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."), see MPEP 2173.05(i).

Applicants argue that one of ordinary skill in the art would not be motivated to add the ionic liquid of Lchmann to the composition of Goustiaux to arrive at the presently claimed invention because no dispersing additive would be necessary for a soluble dyes as claimed. However, as discussed above is recognized that the present claims while reciting a soluble dye and do not recite a pigment. However, it is significant to note that the present claims are open to the inclusion of additional ingredients (c.f. the transitional phrase comprising) and therefore do not exclude the presence of a pigment as disclosed in the ink composition of Goustiaux. Given that the present claims are open to the inclusion of pigments, and given that Goustiaux discloses an ink composition comprising pigments, the Examiner’s position remains that it would have been obvious to one of ordinary skill in the art to modify the ink composition disclosed by Goustiaux to include the ionic liquids disclosed by Lchmann et al with a reasonable expectation of success. 

Applicants argue that one of ordinary skill in the art would regarding the ionic liquids of Lchmann et al as neither useful nor relevant to the presently claimed invention.  However, as discussed above it is significant to note that the present claims are open to the inclusion of additional ingredients (c.f. the transitional phrase comprising) and therefore do not exclude the presence of a pigment as disclosed in the ink composition of Goustiaux. Given that the present claims are open to the inclusion of pigments, and given that Goustiaux discloses an ink composition comprising pigments, the Examiner’s position remains that it would have been obvious to one of ordinary skill in the art to modify the ink composition disclosed by Goustiaux to include the ionic liquids disclosed by Lchmann et al with a reasonable expectation of success. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767